Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-12 and 19, drawn to “…receiving, by a wireless peripheral device and via a wireless transceiver and over a primary channel, wireless signals including first key data from a host computer; receiving, by the wireless peripheral device and via an optical sensor, optical signals including verification data from the host computer; verifying, by the wireless peripheral device, the first key data based on the verification data;…”, related to drawing 11.
II. Claim 13-18 and 20, drawn to “…generating, by a host computer, a plurality of image frames, each of the plurality of image frames containing one or more pixels representing a different part of verification data; outputting, via a display of the host computer, the plurality of image frames sequentially to transmit the verification data to a wireless peripheral device over an out-of-band channel…”, related to drawing 12.

Inventions I and II are directed to related verifying key data. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants.  Furthermore, there is nothing of record to show them to be obvious variants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906. The examiner can normally be reached M-F (7AM-4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492